      1:20-cv-03076-MGL         Date Filed 10/30/20      Entry Number 16        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

DIONTRE J. BROWN,                                §
            Petitioner,                          §
                                                 § CIVIL ACTION NO. 1:20-3076-MGL-SVH
                                                 §
SUMTER COUNTY,                                   §
         Respondent.                             §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
              AND DISMISSING THIS ACTION WITHOUT PREJUDICE

       Petitioner Diontre J. Brown (Brown) filed this as a 28 U.S.C. § 2241 petition against

Defendant Sumter County. He is self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting the Court dismiss this action with prejudice. The Report

was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
      1:20-cv-03076-MGL           Date Filed 10/30/20      Entry Number 16       Page 2 of 3




          The Magistrate Judge filed the Report on September 17, 2020, and the Clerk of Court entered

Brown’s objections on September 30, 2020. The Court has carefully reviewed Brown’s objections,

but holds them to be without merit. It will therefore enter judgment accordingly.

          The gist of Brown’s petition is that the Court should involve itself in his current state

criminal proceedings. But, as the Magistrate Judge observed, “[i]n Younger v. Harris, 401 U.S. 37

(1971), the Supreme Court held a federal court should not equitably interfere with state criminal

proceedings ‘except in the most narrow and extraordinary of circumstances.’” Report at 3

(quoting Gilliam v. Foster, 75 F.3d 881, 903 (4th Cir. 1996)). Applying that law to the facts of this

case, the Magistrate Judge suggests the Court abstain from exercising its jurisdiction over this

matter.

          Brown neglects to make any specific objections to the Report. And, the Fourth Circuit has

long held that this Court need not conduct a de novo review of the record “when a party makes

general and conclusory objections that do not direct the court to a specific error in the [Magistrate

Judge’s] proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982). Instead, absent specific objections, the Court reviews the Report only for clear error. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.2005) (stating that “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but instead

must only satisfy itself that there is no clear error on the face of the record to accept the

recommendation.”) (citation omitted).

          Consequently, inasmuch as Brown neglects to make any specific objections to the Report,

and the Court has found no clear error, it need not make a de novo review of the record before

accepting the Magistrate Judge’s recommendation.


                                                   2
      1:20-cv-03076-MGL         Date Filed 10/30/20       Entry Number 16        Page 3 of 3




       Further, because the Magistrate Judge warned Brown of the consequences of failing to file

specific objections, Report at 6, he has waived appellate review. See Howard v. Sec'y of Health &

Human Servs., 932 F.2d 505, 508-09 (6th Cir. 1991) (holding general objections are insufficient to

preserve appellate review).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Brown’s objections, adopts the Report to the extent it does not

contradict this Order, and incorporates it herein. Therefore, it is the judgment of this Court the

action is DISMISSED WITHOUT PREJUDICE inasmuch as it is abstaining from excreting its

jurisdiction pursuant to the Younger doctrine.

       To the extent Brown requests a certificate of appealability, that request is DENIED.

       IT IS SO ORDERED.

       Signed this 29th day of October, 2020, in Columbia, South Carolina.



                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE




                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
